 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DONNELL HERRING; et al.,                 No. 2:19-cv-00081-KJM-AC
12                      Plaintiffs,
13             v.                                      STATUS (PRETRIAL SCHEDULING)
14    TARTER GATE COMPANY, LLC, et al.,                ORDER
15                      Defendants.
16

17

18                  An initial scheduling conference was held in this case on May 23, 2019.

19   Athanasios Simoudis appeared for plaintiff; Stephanie Rice appeared for defendants.

20                  Having reviewed the parties’ Joint Status Report filed on May 17, 2019, and

21   discussed a schedule for the case with counsel at the hearing, the court makes the following

22   orders:

23   I.        SERVICE OF PROCESS

24                  All named defendants have been served and no further service is permitted without

25   leave of court, good cause having been shown.

26   /////

27   /////

28   /////
                                                      1
 1   II.        ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS
 2                   No further joinder of parties or amendments to pleadings is permitted without
 3   leave of court, good cause having been shown. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth
 4   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).
 5   III.       JURISDICTION/VENUE
 6                   Jurisdiction is predicated upon 28 U.S.C. § 1332. Jurisdiction and venue are not
 7   disputed.
 8   IV.        DISCOVERY
 9                   Initial disclosures as required by Federal Rule of Civil Procedure 26(a) shall be
10   completed by June 30, 2019. All discovery shall be completed by April 17, 2020. In this
11   context, “completed” means that all discovery shall have been conducted so that all depositions
12   have been taken and any disputes relative to discovery shall have been resolved by appropriate
13   order if necessary and, where discovery has been ordered, the order has been obeyed. All
14   motions to compel discovery must be noticed on the magistrate judge’s calendar in accordance
15   with the local rules of this court. While the assigned magistrate judge reviews proposed
16   discovery phase protective orders, requests to seal or redact are decided by Judge Mueller as
17   discussed in more detail below. In addition, while the assigned magistrate judge handles
18   discovery motions, the magistrate judge cannot change the schedule set in this order, except that
19   the magistrate judge may modify a discovery cutoff to the extent such modification does not have
20   the effect of requiring a change to the balance of the schedule.
21                   The parties consent to exchange discovery electronically and have no objection to
22   electronic discovery.
23                   As the parties agree, the Rule FRCP 33(a)(1) limits are increased to 45 for all
24   parties.
25   V.         DISCLOSURE OF EXPERT WITNESSES
26                   All counsel are to designate in writing and serve upon all other parties the name,
27   address, and area of expertise of each expert that they propose to tender at trial. Plaintiff shall
28   disclose its expert disclosures not later than May 8, 2020, with defendants due not later than June
                                                         2
 1   5, 2020. The designation shall be accompanied by a written report prepared and signed by the
 2   witness. The report shall comply with Fed. R. Civ. P. 26(a)(2)(B). By July 3, 2020, any party
 3   who previously disclosed expert witnesses may submit a rebuttal list of expert witnesses who will
 4   express an opinion on a subject covered by an expert designated by an adverse party, if the party
 5   rebutting an expert witness designation has not previously retained an expert to testify on that
 6   subject. The rebuttal designation shall be accompanied by a written report, which shall also
 7   comply with the conditions stated above.
 8                  Failure of a party to comply with the disclosure schedule as set forth above in all
 9   likelihood will preclude that party from calling the expert witness at the time of trial. An expert
10   witness not appearing on the designation will not be permitted to testify unless the party offering
11   the witness demonstrates: (a) that the necessity for the witness could not have been reasonably
12   anticipated at the time the list was proffered; (b) that the court and opposing counsel were
13   promptly notified upon discovery of the witness; and (c) that the witness was promptly made
14   available for deposition.
15                  For purposes of this scheduling order, an “expert” is any person who may be used
16   at trial to present evidence under Rules 702, 703 and 705 of the Federal Rules of Evidence, which
17   include both “percipient experts” (persons who, because of their expertise, have rendered expert
18   opinions in the normal course of their work duties or observations pertinent to the issues in the
19   case) and “retained experts” (persons specifically designated by a party to be a testifying expert
20   for the purposes of litigation). A party shall identify whether a disclosed expert is percipient,
21   retained, or both. It will be assumed that a party designating a retained expert has acquired the
22   express permission of the witness to be so listed. Parties designating percipient experts must state
23   in the designation who is responsible for arranging the deposition of such persons.
24                  All experts designated are to be fully prepared at the time of designation to render
25   an informed opinion, and give the bases for their opinion, so that they will be able to give full and
26   complete testimony at any deposition taken by the opposing party. Experts will not be permitted
27   to testify at trial as to any information gathered or evaluated, or opinion formed, after deposition
28   taken subsequent to designation. All expert discovery shall be completed by August 7, 2020.
                                                        3
 1                   The court acknowledges the parties’ consent to exchange discovery electronically
 2   and grants plaintiff’s request for Rule 33(a)(1) limits to be increased to 45 for all parties.
 3   VI.     MOTION HEARING SCHEDULE
 4                   All dispositive motions, except motions for continuances, temporary restraining
 5   orders or other emergency applications, shall be heard no later than September 18, 2020.1 The
 6   parties may obtain available hearing dates by checking Judge Mueller’s page on the court’s
 7   website.
 8                   All purely legal issues are to be resolved by timely pretrial motions. Local Rule
 9   230 governs the calendaring and procedures of civil motions; the following provisions also apply:
10                   (a)    The opposition and reply must be filed by 4:00 p.m. on the day due; and
11                   (b)    When the last day for filing an opposition brief falls on a legal holiday, the
12   opposition brief shall be filed on the last court day immediately preceding the legal holiday.
13   Failure to comply with Local Rule 230(c), as modified by this order, may be deemed consent to
14   the motion and the court may dispose of the motion summarily. Brydges v. Lewis, 18 F.3d 651,
15   652-53 (9th Cir. 1994).
16                   The court values the importance of training young attorneys. The parties are
17   encouraged to consider assigning oral argument to a young attorney. If a written request for oral
18   argument is filed before a hearing, stating an attorney of four or fewer years out of law school
19   will argue the oral argument, then the court will ordinarily hold the hearing, although the court’s
20   schedule and calendar may require the hearing to be reset. Otherwise, the court may find it
21   appropriate in some actions to submit a motion without oral argument.
22                   The court places a page limit of twenty (20) pages on all moving papers, twenty
23   (20) pages on oppositions, and ten (10) pages for replies. All requests for page limit increases
24   must be made in writing at least fourteen (14) days prior to the filing of the motion.
25                   Prior to filing a motion in a case in which the parties are represented by counsel,
26   counsel shall engage in a pre-filing meet and confer to discuss thoroughly the substance of the
27

28   1
         Note that this date may not correspond to a law and motion calendar date.
                                                        4
 1   contemplated motion and any potential resolution. Plaintiff’s counsel should carefully evaluate
 2   the defendant’s contentions as to deficiencies in the complaint and in many instances the party
 3   considering a motion should agree to any amendment that would cure a curable defect. Counsel
 4   should discuss the issues sufficiently so that if a motion of any kind is filed, including for
 5   summary judgment, the briefing is directed only to those substantive issues requiring resolution
 6   by the court. Counsel should resolve minor procedural or other non-substantive matters during
 7   the meet and confer. A notice of motion shall contain a certification by counsel filing the
 8   motion that meet and confer efforts have been exhausted, with a brief summary of meet and
 9   confer efforts.
10                  The parties are cautioned that failure to raise a dispositive legal issue that could
11   have been tendered to the court by proper pretrial motion prior to the dispositive motion cut-off
12   date may constitute waiver of such issue.
13   VII.    SEALING
14                  No document will be sealed, nor shall a redacted document be filed, without the
15   prior approval of the court. If a document for which sealing or redaction is sought relates to the
16   record on a motion to be decided by Judge Mueller, the request to seal or redact should be
17   directed to her and not the assigned Magistrate Judge. All requests to seal or redact shall be
18   governed by Local Rules 141 (sealing) and 140 (redaction); protective orders covering the
19   discovery phase of litigation shall not govern the filing of sealed or redacted documents on the
20   public docket. The court will only consider requests to seal or redact filed by the proponent of
21   sealing or redaction. If a party plans to make a filing that includes material an opposing party has
22   identified as confidential and potentially subject to sealing, the filing party shall provide the
23   opposing party with sufficient notice in advance of filing to allow for the seeking of an order of
24   sealing or redaction from the court.
25   VIII.   FURTHER SCHEDULING
26                  The court will set a Final Pretrial Conference date after the resolution of any
27   dispositive motions, or passage of the dispositive motion cutoff, with a trial date being
28   determined at the pretrial conference. The parties should be prepared to confirm a trial date
                                                         5
 1   within 60 to 120 days from the date of the final pretrial conference, and should be available for
 2   trial accordingly.
 3   IX.    SETTLEMENT CONFERENCE
 4                  The parties anticipate participating in private mediation in June 2019, and shall
 5   notify the court of the status of their mediation efforts within 7 days of completion.
 6                  The parties are advised that a court-convened settlement conference may be set at
 7   the time of the Final Pretrial Conference or at an earlier time at the parties’ request. In the event
 8   that an earlier court settlement conference date or referral to the Voluntary Dispute Resolution
 9   Program (VDRP) is requested, the parties shall file said request jointly, in writing.
10                  Counsel are instructed to have a principal with full settlement authority present at
11   any Settlement Conference or to be fully authorized to settle the matter on any terms. Each judge
12   has different requirements for the submission of settlement conference statements; the appropriate
13   instructions will be sent to you after the settlement judge is assigned.
14   X.     MODIFICATION OF STATUS (PRETRIAL SCHEDULING) ORDER
15                  The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
16   Procedure, the Status (Pretrial Scheduling) Order shall not be modified except by leave of court
17   upon a showing of good cause. Agreement of the parties by stipulation alone does not constitute
18   good cause. Except in extraordinary circumstances, unavailability of witnesses or counsel does
19   not constitute good cause.
20                  As noted, the assigned magistrate judge is authorized to modify only the discovery
21   dates shown above to the extent any such modification does not impact the balance of the
22   schedule of the case.
23   XI.    OBJECTIONS TO STATUS (PRETRIAL SCHEDULING) ORDER
24                  This Status Order will become final without further order of the court unless
25   objections are filed within fourteen (14) calendar days of service of this Order.
26                  IT IS SO ORDERED.
27   DATED: June 12, 2019.
28
                                                             UNITED STATES DISTRICT JUDGE
                                                        6
